DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 15-20 are directed to non-statutory subject matter.  
Claim 15 is directed to a “...the computer program product comprising: one or more computer-readable tangible storage media...” The “...the computer program product comprising: one or more computer-readable tangible storage media...” as disclosed in the specification or disclosed (paragraphs 0039/0040) does not exclude non-statutory embodiment. For instance, the “...the computer program product comprising: one or more computer-readable tangible storage media...” 

Claims 16-20 are rejected for the same reason as claim 15 above.
Appropriate corrected is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 11, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2002/0085027 A1 to Kim in view of U.S. Pub. No. 2015/0356609 A1 to Shiota and further in view of U.S. Pub. No. 2016/0292737 A1 to Barnes et al.


receiving a notification queue (list/data buffers) associated with a user on a user device (“...FIG. 4B defines a data structure for storing advertisement images according to an embodiment of the present invention. Specifically, FIG. 4B defines the parameters indicating the type, title and ID of the advertisements and the types of the parameters. In particular, FIG. 4B defines the structure of a pointer for pointing a list of the valid advertisements to be displayed and the structure of the data buffers...” paragraph 0043); 
retrieving (advertisement scheduler function block 600) data related to multiple notifications from a user electronic calendar (“...The advertisement scheduler function block 600 checks a rotation time and a duration time of the advertisement data structure inserted in the list of the valid advertisements to be displayed, and determines whether to display the advertisement or delete from the list the pointer of the data structure of the advertisement whose duration time has expired. When a specific condition is satisfied, the advertisement scheduler function block 600 sends an advertisement display command AD_DISP to the display data build function block 800...The scheduler activation function block 700 reads the advertisement schedule data stored in the memory and inserts a pointer corresponding to the advertisement data that is to be immediately displayed into the linear list of the valid advertisements. In addition, the scheduler activation function block 700 deletes from the list the advertisement schedule data for which the display duration time has expired. At this point, the scheduler activation function block 700 checks the rotation time and the duration time of the inserted structure pointer of the advertisement schedule data to determine whether to perform the normal display or the rotation display. When a specific condition is satisfied, the scheduler activation function block 700 sends an advertisement insert command AD_INSERT or an advertisement delete command AD_DELTE to the display data build function block 800...More specifically, when the time information data read from the memory satisfy the Ad Start Time, the Ad Expiration Time, the Display Day and the Display Start Time, an active flag is set to `True` and the read data is inserted in the list. On the contrary, however, if the Ad Expiration Time has elapsed, the advertisement data and the associated time information are deleted from the memory. When the active flag is set to `True`, the time information data and the advertisement data are deleted from the list after a lapse of the Display Duration Time...FIG. 6 illustrates a process flow of the advertisement scheduler function block 600 (FIG. 5) according to an embodiment of the present invention. The advertisement scheduler function block 600 checks a rotation time and a duration time pointed by the pointer of the advertisement data structure inserted in the list of the valid advertisements to be displayed, and determines whether to display the advertisement or delete from the list the pointer of the data structure of the advertisement whose duration time has expired. When a specific condition is satisfied, the advertisement scheduler function block 600 sends an advertisement display command AD_DISP to the display data build function block 800...” paragraphs 0047-0049/0055); 
deriving a notification decision model based on the received notification queue, and retrieved data (FIG. 3B)(“...The advertisement data, if small in size, can be transmitted with one SMS message. However, when the advertisement data is too large in size to be transmitted with one SMS message, the data is segmented into several blocks. The segmented advertisement data blocks are transmitted using several SMS messages. To this end, the several leading bytes are used for the segment In FIG. 3B, the Advertisement Schedule Data field includes a display schedule for the advertisement to be displayed. Fundamentally, the Advertisement Schedule Data field includes an Ad Start Time field, an Ad Expiration Time field, a Time Information Number field, a Rotation Time field, a Display Day field, a Display Start Time field, and a Display Duration Time field...The structure of the Advertisement Schedule Data field shown in FIG. 3B will be described in more detail...The Ad Start Time field indicates the time when an advertisement contracted with the advertiser starts. In this field is stored a value determined by converting year, month, date and hour to seconds...The Ad Expiration Time field indicates the time when the advertisement contracted with the advertiser expires. In this field also is stored a value determined by converting year, month, date and hour to seconds...The Time Information Number field indicates the number of time information sets, each comprised of Display Day, Display Start Time and Display Duration Time. For example, if an advertisement is scheduled to be displayed for one week at 1:30 p.m. on Monday, 4:50 p.m. on Monday, 11:10 a.m. on Wednesday, and 7:20 a.m. on Saturday, then the number of time information sets is 4. This value is variable according to the time information number in the received advertisement schedule data...The Rotation Time field is used when several advertisements share the same display duration time. When several advertisements have the overlapped display duration time, the respective advertisements are displayed in rotation for the time duration (e.g., several seconds) defined in the Rotation Time field. When only one advertisement schedule exists in a linear list, the rotation time value is not used. This value is determined by converting (present time)+(rotation time) to seconds in the control program and the calculated value is stored in a RotTime parameter...The Display Day field indicates the day when the advertisement is to be displayed. The Display Day field is set using the flags indicating Monday, Tuesday, Wednesday, Thursday, Friday, Saturday and Sunday...The Display Start Time (DISP S-TIME) field indicates the time when the advertisement is to be displayed, and this value is converted to minutes. For example, if the advertisement is scheduled to be displayed at 1:30 p.m., this value becomes 13*60+30=810 minutes...The Display Duration Time (DISP D-TIME) field indicates the time duration for which the advertisement is to be displayed, and this value is also converted to minutes. For example, if the advertisement is scheduled to be displayed at 1:30 p.m., the value becomes 13*60+30+(Display Duration Time). When the Display Duration Time is 2 minutes, this value becomes 13*60+30+2=812 minutes...” paragraphs 0033-0041); and 
performing an action to manage the notification queue based on the derived notification decision model (advertisement scheduler function block 600), wherein criteria within user preferences and messages in the notification queue is defined by the user and specific rules (Fig. 3B) are generated to denote usage criteria of the notification queue (“...The advertisement scheduler function block 600 checks a rotation time and a duration time of the advertisement data structure inserted in the list of the valid advertisements to be displayed, and determines whether to display the advertisement or delete from the list the pointer of the data structure of the advertisement whose duration time has expired. When a specific condition is satisfied, the advertisement scheduler function block 600 sends an advertisement display command AD_DISP to the display data build function block 800...The scheduler activation function block 700 reads the advertisement schedule data stored in the memory and inserts a pointer corresponding to the advertisement data that is to be immediately displayed into the linear list of the valid advertisements. In addition, the scheduler activation function block 700 deletes from the list the advertisement schedule data for which the display duration time has expired. At this point, the scheduler activation function block 700 checks the rotation time and the duration time of the inserted structure pointer of the advertisement schedule data to determine whether to perform the normal display or the rotation display. When a specific condition is satisfied, the scheduler activation function block 700 sends an advertisement insert command AD_INSERT or an advertisement delete command AD_DELTE to the display data build function block 800...More specifically, when the time information data read from the memory satisfy the Ad Start Time, the Ad Expiration Time, the Display Day and the Display Start Time, an active flag is set to `True` and the read data is inserted in the list. On the contrary, however, if the Ad Expiration Time has elapsed, the advertisement data and the associated time information are deleted from the memory. When the active flag is set to `True`, the time information data and the advertisement data are deleted from the list after a lapse of the Display Duration Time...FIG. 6 illustrates a process flow of the advertisement scheduler function block 600 (FIG. 5) according to an embodiment of the present invention. The advertisement scheduler function block 600 checks a rotation time and a duration time pointed by the pointer of the advertisement data structure inserted in the list of the valid advertisements to be displayed, and determines whether to display the advertisement or delete from the list the pointer of the data structure of the advertisement whose duration time has expired. When a specific condition is satisfied, the advertisement scheduler function block 600 sends an advertisement display command AD_DISP to the display data build function block 800...FIG. 7 illustrates a process flow of the scheduler activation function block 700 (FIG. 5) according to an embodiment of the present invention. The scheduler activation function block 700 reads the advertisement schedule data stored in the memory and inserts a pointer of the advertisement data to be immediately displayed into the list of the valid advertisements. In addition, the scheduler activation function block 700 deletes from the list the structure pointer of the advertisement schedule data, the display duration time of which has expired. At this point, the scheduler activation function block 700 checks the rotation time and the duration time of the inserted structure pointer of the advertisement schedule data, to determine whether to perform the normal display or the rotation display. When a specific condition is satisfied, the scheduler activation function block 700 sends an advertisement insert command AD_INSERT or an advertisement delete command AD_DELTE to the display data build function block 800 (FIG. 5)...” paragraphs 0047-0049/0055/0060). 
Kim is silent with reference to determining a user current location, 
comparing each notification in the notification queue against the determined user current location,
wherein one or more notifications related to the determined current location of the user are automatically deleted simultaneously or almost simultaneously as the user leaves the determined current location, and 
deriving a notification decision model based on the received notification queue, and the user current location.
 
present location receiving unit 113)(“...The present location receiving unit 113 has a function of receiving present location (position) information of a user terminal 201 that is transmitted from the user terminal 201 and a user terminal ID that is the ID of the user terminal 201. Upon receiving the present location information from a user terminal 201, the present location receiving unit 113 outputs, to the distribution advertisement determination unit 114, the received present location information and the ID of the user terminal 201 that has transmitted the present location information...The present location receiving unit 113 receives the transmitted present location information of the user terminal 201 corresponding to the area ID 1050 and the user terminal ID 10 (step S503). After the reception, the present location receiving unit 113 outputs the received information to the distribution advertisement determination unit 114...” paragraph 0060/0105), 
comparing each notification in the notification queue against the determined user current location (“...Based on the present location information input from the present location receiving unit 113, the distribution advertisement determination unit 114 determines which area ID is the area where the user is. The distribution advertisement determination unit 114 refers to the distribution area information storage unit 112 to receive a list of advertisement IDs that are associated with the determined area ID. After receiving the advertisement IDs, the distribution advertisement determination unit 114 refers to the advertisement information storage unit 111 to receive advertisement information that is associated with the acquired advertisement IDs...After receiving the advertisement information, the distribution advertisement determination unit 114 outputs the list of the acquired advertisement information and the user terminal ID input from the present location receiving unit 113 to the advertisement distribution unit 115....The advertisement distribution unit 115 has a function of distributing a list of distribution advertisements to the user terminal 201. When the list of advertisement information, the area ID, and the user terminal ID are input from the distribution advertisement determination unit 114, the advertisement distribution unit 115 transmits the list of advertisement information and the area ID to the user terminal 201 corresponding to the user terminal ID...The reason for transmitting the area ID is because the area ID of the area where the user terminal 201 has received the advertisement information will be used in distribution area information When the advertisement distribution unit 115 distributes the advertisement information to the corresponding user terminal 201, the distribution advertisement determination unit 114 stores the advertisement ID of the distributed advertisement and the area ID in the distribution history information storage unit 116 together with the distribution time and date...” paragraphs 0062-0066) and 
deriving a notification decision model based on the received notification queue, and the user current location (“...Based on the present location information input from the present location receiving unit 113, the distribution advertisement determination unit 114 determines which area ID is the area where the user is. The distribution advertisement determination unit 114 refers to the distribution area information storage unit 112 to receive a list of advertisement IDs that are associated with the determined area ID. After receiving the advertisement IDs, the distribution advertisement determination unit 114 refers to the advertisement information storage unit 111 to receive advertisement information that is associated with the acquired advertisement IDs...After receiving the advertisement information, the distribution advertisement determination unit 114 outputs the list of the acquired advertisement information and the user terminal ID input from the present location receiving unit 113 to the advertisement distribution unit 115....The advertisement distribution unit 115 has a function of distributing a list of distribution advertisements to the user terminal 201. When the list of advertisement information, the area ID, and the user terminal ID are input from the distribution advertisement determination unit 114, the advertisement distribution unit 115 transmits the list of advertisement information and the area ID to the user terminal 201 corresponding to the user terminal ID...The reason for transmitting the area ID is because the area ID of the area where the user terminal 201 has received the advertisement information will be used in distribution area information update processing performed by the distribution area update unit 119 as will be described later herein...When the advertisement distribution unit 115 distributes the advertisement information to the corresponding user terminal 201, the distribution advertisement determination unit 114 stores the advertisement ID of the distributed advertisement and the area ID in the distribution history information storage unit 116 together with the distribution time and date...” paragraphs 0062-0066). 

Barnes teaches wherein one or more notifications related to the determined current location of the user are automatically deleted simultaneously or almost simultaneously as the user leaves the determined current location  (“...In addition, the advertisement may also be deleted based on the location of the user so that advertisements for venders the furthest away are deleted first and/or advertisements for venders (or products) that offered at locations greater than a predetermined distance are deleted, or in an area (e.g., a shopping complex) in which the device 101 is no longer present or communicating. Location information of the vender associated with an advertisement may be included with the transmitted advertisement, or transmitted separately such as in map data...” paragraph 0254).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim 


As to claim 2, Kim teaches the method of claim 1, wherein the action to manage the user notification queue comprises deleting expired notifications based on an expiration date, and an expiration time (“...If it is determined in step 708 that the active flag value (ScheduleInfo.Active) is `True`, the MPU 200 proceeds to steps 710 and 716. Otherwise, if the active flag value (ScheduleInfo.Active) is not `True`, the MPU 200 ends the process. In step 710, the MPU 200 determines whether the advertisement display start time of the day (ScheduleInfo.DayOfWeek.Stime) has not yet arrived at the current time (ScheduleInfo.DayOfWeek.Stime.ltoreq.current time). If the advertisement display start time of the day (ScheduleInfo.DayOfWeek.Stime) has not yet arrived at the current time, the MPU 200 determines in step 711 whether the advertisement display deadline time (ScheduleInfo.DayOfWeek.Dtime) has elapsed (ScheduleInfo.DayOfWeek.Dtime>CurrentTime). If the advertisement display deadline time has not elapsed, the MPU 200 proceeds to step 712...In step 716, however, the MPU 200 determines whether the advertisement display deadline time of the day (ScheduleInfo.DayOfWeek.Dt- ime) has elapsed (ScheduleInfo.DayOfWeek.Dtime>CurrentTime). If the advertisement display deadline time of the day (ScheduleInfo.DayOfWeek.Dt- ime) has elapsed in step 716, the MPU 200 calls the display data build function block 800 by applying an advertisement schedule delete command AD_DELETE & ScheduleInfo in step 718. Thereafter, in step 720, the MPU 200 initializes the active flag value (ScheduleInfo.Active) and an index 0.times.FF of the buffer in which the time information of the currently displayed advertisement is registered. Here, the value 0.times.FF is 256 which is the maximum value which can be expressed with one byte (=8 bits)...” paragraphs 0062/0063). 
Barnes teaches deleting expired notifications based on the user current location (“...In addition, the advertisement may also be deleted based on the location of the user so that advertisements for venders the furthest away are deleted first and/or advertisements for venders (or products) that offered at locations greater than a predetermined distance are deleted, or in an area (e.g., a shopping complex) in which the device 101 is no longer present or communicating. Location information of the vender associated with an advertisement may be included with the transmitted advertisement, or transmitted separately such as in map data...” paragraph 0254).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim and Shiota with the teaching of Barnes because the teaching of Barnes would improve the system of Kim and Shiota by providing a technique of deleting expired information in order to reclaim memory resources.

As to claim 4, Kim teaches the method of claim 1, further comprising: deleting, automatically, a notification when the notification is sales-based or advertisement-based and a user has predefined removal parameters to delete the notification (“...FIG. 4B defines a data structure for storing advertisement images according to an embodiment of the present invention. Specifically, FIG. 4B defines the parameters indicating the type, title and ID of the advertisements and the types of the parameters. In particular, FIG. 4B defines the structure of a pointer for pointing a list of the valid advertisements to be displayed and the structure of the data buffers...” paragraph 0043).  

As to claim 7, Kim teaches the method of claim 1, further comprising: performing an action to manage the user notification queue when a preconfigured threshold criterion is met (the advertisement whose duration time has expired/Ad Expiration Time) (“...The advertisement scheduler function block 600 checks a rotation time and a duration time of the advertisement data structure inserted in the list of the valid advertisements to be displayed, and determines whether to display the advertisement or delete from the list the pointer of the data structure of the advertisement whose duration time has expired. When a specific condition is satisfied, the advertisement scheduler function block 600 sends an advertisement display command AD_DISP to the display data build function block 800...The scheduler activation function block 700 reads the advertisement schedule data stored in the memory and inserts a pointer corresponding to the advertisement data that is to be immediately displayed into the linear list of the valid advertisements. In addition, the scheduler activation function block 700 deletes from the list the advertisement schedule data for which the display duration time has expired. At this point, the scheduler activation function block 700 checks the rotation time and the duration time of the inserted structure pointer of the advertisement schedule data to determine whether to perform the normal display or the rotation display. When a specific condition is satisfied, the scheduler activation function block 700 sends an advertisement insert command AD_INSERT or an advertisement delete command AD_DELTE to the display data build function block 800...More specifically, when the time information data read from the memory satisfy the Ad Start Time, the Ad Expiration Time, the Display Day and the Display Start Time, an active flag is set to `True` and the read data is inserted in the list. On the contrary, however, if the Ad Expiration Time has elapsed, the advertisement data and the associated time information are deleted from the memory. When the active flag is set to `True`, the time information data and the advertisement data are deleted from the list after a lapse of the Display Duration Time...FIG. 6 illustrates a process flow of the advertisement scheduler function block 600 (FIG. 5) according to an embodiment of the present invention. The advertisement scheduler function block 600 checks a rotation time and a duration time pointed by the pointer of the advertisement data structure inserted in the list of the valid advertisements to be displayed, and determines whether to display the advertisement or delete from the list the pointer of the data structure of the advertisement whose duration time has expired. When a specific condition is satisfied, the advertisement scheduler function block 600 sends an advertisement display command AD_DISP to the display data build function block 800...FIG. 7 illustrates a process flow of the scheduler activation function block 700 (FIG. 5) according to an embodiment of the present invention. The scheduler activation function block 700 reads the advertisement schedule data stored in the memory and inserts a pointer of the advertisement data to be immediately displayed into the list of the valid advertisements. In addition, the scheduler activation function block 700 deletes from the list the structure pointer of the advertisement schedule data, the display duration time of which has expired. At this point, the scheduler activation function block 700 checks the rotation time and the duration time of the inserted structure pointer of the advertisement schedule data, to determine whether to perform the normal display or the rotation display. When a specific condition is satisfied, the scheduler activation function block 700 sends an advertisement insert command AD_INSERT or an advertisement delete command AD_DELTE to the display data build function block 800 (FIG. 5)...” paragraphs 0047-0049/0055/0060).  

As to claims 9 and 16, see the rejection of claim 2 above.

As to claims 8 and 15, see the rejection of claim 1 above, expect for 
one or more processors, one or more computer-readable memories, and one or more computer-readable tangible storage media.
Kim teaches one or more processors, one or more computer-readable memories, and one or more computer-readable tangible storage media (figure 2).

As to claims 11 and 18, see the rejection of claim 4 above.

As to claims 14 and 20, see the rejection of claim 7 above.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2002/0085027 A1 to Kim in view of U.S. Pub. No. 2015/0356609 A1 to Shiota and further in view of U.S. Pub. No. 2016/0292737 A1 to Barnes et al. as applied to claims 1, 8 and 15, and further in view of U.S. Pub. No. 2014/0236741 A1 to Hashiura et al.

As to claim 3. Kim as modified by Shiota and Barnes teaches the method of claim 1, however it is silent with reference to wherein the action to manage the user notification queue comprises suppressing notifications based on a calendar event and a status of the calendar event.  
Hashiura teaches wherein the action to manage the user notification queue comprises suppressing notifications based on a calendar event and a status of the calendar event (“...On that occasion, catalogs having close expiration dates defined for the respective catalogs are published in the same advertisement content, and the expiration date of the advertisement content itself is determined in accordance with these expiration dates, which can suppress the number of catalogs in the advertisement content whose expiration dates have been expired and which become undisplayed when the advertisement content is distributed and displayed in the terminal devices. Therefore, a viewer can efficiently view unexpired catalogs with less number of views...” paragraph 0126). 


As to claims 10 and 17, see the rejection of claim 3 above.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2002/0085027 A1 to Kim in view of U.S. Pub. No. 2015/0356609 A1 to Shiota and further in view of U.S. Pub. No. 2016/0292737 A1 to Barnes et al. as applied to claims 1, 8 and 15, and further in view of U.S. Pub. No. 2019/0349477 A1 to Kotak et al.

As to claim 5, Kim as modified by Shiota and Barnes teaches the method of claim 1, however it is silent with reference to parsing content of user messages found in the user electronic calendar, emails, or text messages utilizing a natural language processing technique.
Natural Language Processing Engine 206)(“...The response messages 186 can include content responsive to the content of the user message 142 from the user message object 152 and that is targeted for a particular user. For example, the response message 186 can be a notification, an alert, an information message, a message asking the user 139 for additional information, a communication from a marketing agent or service that is sent to consumers, prospective customers, or existing customers in the hopes of either attaining their business or nurturing an existing or ongoing relationship. The communication can be, for example, a notification, a marketing message that includes marketing information, an advertising message or any other communication that includes marketing or promotional information, or information about a transaction (or a potential transaction) with the user 139. Depending on the implementation, the response message 186 can take many forms and be served to the user by various communication delivery methods. In some embodiments, the response message 186 is an electronic message, such as an email or text/SMS message. In other embodiments, the response message 186 is a social media message or social media advertisement. In other embodiments, the response message 186 can be a print-based message or advertisement (e.g., marketing materials delivered by physical mail including letters, forms, brochures, catalogs, postcards, newsletters and sales letters). In other embodiments, the response message 186 can be a voice message or conversation made from a live agent...The natural language processing engine 206 parses the content of each user message object 152 and processes the language to determine context of a corresponding user message 142. The natural language processing engine 206 translates the content of each user message object 152 into generate one or more appropriate responses to each corresponding user message 142 for use in generating the bot reply object 168 corresponding to each user message 142. For example, the natural language processing engine 206 can determine context can by understanding structure (syntax) of the content of the user message 142 (obtained from the user message object 152), meaning (or semantics) of the content of the user message 142 (obtained from the user message object 152) and pragmatics (e.g., purpose of the message) so that the natural language processing engine 206 can translate the content of that user message 142 into information that can be used to generate appropriate responses (via the bot reply object). The natural language processing engine 206 can identify keywords that are part of the content, parse the content into different categories, identify relationships between words in a sentence, and compare the content to stored patterns to filter out or determine context, and then determine potential responses that are appropriate, which can then be used along with other types of information (generated by each of the other modules that make up the artificial intelligence engine 205) to generate the bot reply object. For example, artificial intelligence technologies can provide, for example, recommendations to narrow down the possible responses, and prioritize the order for the possible responses. The predictive capabilities of AI can be used, for example, to predict the which responses are likely to be useful, and make smart recommendations based on combinations of keywords or phrases, the user intent, user sentiment...” paragraphs 0072/0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim and Shiota with the teaching of Kotak because the teaching of Kotak would 

As to claims 12 and 19, see the rejection of claim of 5 above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2002/0085027 A1 to Kim in view of U.S. Pub. No. 2015/0356609 A1 to Shiota and further in view of U.S. Pub. No. 2016/0292737 A1 to Barnes et al. as applied to claims 1 and 8 and further in view of U.S. Pub. No. 2017/0098195 A1 to Douglas et al.

As to claim 6, Kim as modified by Shiota and Barnes teaches the method of claim 1, however it is silent with reference to deleting an icon badge on a user smartphone when a notification has expired. 
Douglas teaches deleting an icon badge on a user smartphone when a notification has expired (“...FIG. 19 shows a calendar view 1900 when a calendar ribbon has been selected by a crew member. The calendar has been greyed out and a ribbon popover 1902 is presented. The ribbon popover comprises notifications 1904 that require the crew member's When all of the notifications have been attended to, the ribbon badge icon proximate to the ribbon will be removed. This includes acknowledgeable notifications that have been acknowledged and for which confirmations of the acknowledgements have been received from the middleware server... The system for dynamic geofence determination of claim 11 wherein: a) said acknowledgeable notifications are associated with a schedule item displayed as a ribbon in a calendar view on said screen of said mobile device; and b) said mobile device permanent memory comprises computer executable instructions operable to cause said mobile device microprocessor to carry out the steps of: i) display a ribbon badge icon proximate to said schedule item displayed in said calendar view; ii) display a list of said acknowledgeable notifications on said screen over said calendar view upon selection of said schedule item by a user of said mobile device; iii) display a selected acknowledgeable notification upon selection of said selected acknowledgeable notification vii) remove said ribbon badge icon from said schedule item displayed on said calendar when a confirmation has been received for all of said acknowledgeable notifications displayed on said list...” paragraph 0102/claim 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim and Shiota with the teaching of Douglas because the teaching of Douglas would improve the system of Kim and Shiota by providing a technique of stopping expired information in order to optimally using memory resources.

As to claim 13, see the rejection of claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U.S. Pub. No. 2017/0300972 A1 to Moon and directed to an advertisement provision system.
U.S. Pub. No. 2013/0124321 A1 to Yamane et al. and directed to an advertisement delivery system for transmitting advertisement data.
U.S. Pub. No. 2014/0052536 A1 to McAndrew et al. and directed to a system and method for using existing mobile device display real estate to display unsolicited content, such as advertisements.
U.S. Pub. No. 2013/0275220 A1 to Bonk et al. and directed to a method and system for advertising and where an advertisement vendor is assigned an electronically defined geographic advertising area in which advertisement messages will be electronically delivered by the advertising system to mobile digital devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194